PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Patent No. 11, 008,606
Issued: May 18, 2021
Application No. 15/515,913
Filed: 30 Mar 2017
For: RANDOM NUCLEOTIDE MUTATION FOR NUCLEOTIDE TEMPLATE COUNTING AND ASSEMBLY
: PATENT TERM ADJUSTMENT and
: NOTICE OF INTENT TO ISSUE
: CERTIFICATE OF CORRECTION
:	
:
:
:
:



This decision is in response to the application for patent term adjustment under 37 CFR 1.705(b), filed December 13, 2021, requesting that the patent term adjustment be increased from 544 days to 586 days.

The Office has re-determined the PTA to be 590 days.

This redetermination of patent term adjustment is NOT the Director’s decision on the applicant’s request for reconsideration for purposes of seeking judicial review under 35 U.S.C. § 154(b)(4).
Relevant Procedural History
	
On May 18, 2021, this patent issued with a patent term adjustment determination of 544 days. On December 13, 2021, patentee filed an application for patent term adjustment seeking an adjustment of the determination to 586 days in view of applicant delay miscalculation. The Office acknowledges receipt of the required application fee and the required five-month extension of time.

Decision

The redetermination of patent term adjustment calculation indicates that the patent is entitled to an overall adjustment of 590 days.

Applicant and the Office are in agreement with respect to the “A” delay under 35 U.S.C. § 154(b)(1)(A).

Patentee and the Office are in agreement with respect to the “B” delay under 35 U.S.C. § 154(b)(1)(B)(i).

Patentee and the Office are in agreement with respect to the “C” delay under 35 U.S.C. § 154(b)(1)(C).

Patentee and the Office are in agreement with respect to the amount of overlap under 35 U.S.C. 154(b)(2)(A).

Patentee and the Office are in agreement with respect to the 42-day reduction errantly assessed pursuant to 37 CFR 1.704(c)(10) in connection with the updated Application Data Sheet submitted April 7, 2021. An updated Application Data Sheet updating address and prior application status is not a failure to engage in reasonable efforts to conclude processing of an examination within the meaning of 37 CGFR 1.704(c)(10). Accordingly, this reduction has been restored.

It is further noted that the reduction of four days assessed pursuant to 37 CFR 1.704(c)(10) in connection with the submission filed March 22, 2021 has been restored. The submission was specifically requested by the Office on February 18, 2021. Accordingly, the submission is not deemed a failure to engage in reasonable efforts to conclude prosecution within the meaning of 37 CFR 1.704(c)(10).

Patentee and the Office are in agreement with the remaining reductions. Accordingly, the patent term adjustment is subject to a total reduction of 194 days pursuant to 37 CFR 1.704(b) due to applicant delays (76 days + 87 days + 31 days).

Overall PTA Calculation

Formula:

“A” delay + “B” delay + “C” delay - Overlap - applicant delay = X

USPTO’s Calculation:				
	                         
370 + 414 + 0 – 0 – 198 = 586

Patentee’s Calculation

370 + 414 + 0 – 0 – 194 = 590

Conclusion

Patentee is entitled to PTA of 590 days. Using the formula “A” delay + “B” delay + “C” delay - overlap - applicant delay = X, the amount of PTA is calculated as follows: 370 + 414 + 0 – 0 – 194 = 590 days.

Patentee has two (2) months from the date of the Office’s redetermination of patent term adjustment to request reconsideration of the patent term adjustment if patentee continues to disagree with this determination (no petition fee). This two-month period is extendible under 37 CFR 1.136(a). The new/renewed request for reconsideration may be filed without any additional fee.  However, patentee who responds more than two months after the mail date of the redetermination is required to pay the extension of time fee. After the period of time to respond has expired, the Office will sua sponte issue a certificate of correction adjusting the PTA to 590 days.

Telephone inquiries specific to this matter should be directed to the undersigned at (571) 272-3205.

/ALESIA M. BROWN/

Alesia M. Brown
Attorney Adviser
Office of Petitions

Enclosure:	Draft Certificate of Correction
		Copy of PTA Printout


DRAFT COPY

UNITED STATES PATENT AND TRADEMARK OFFICE
CERTIFICATE OF CORRECTION
		PATENT          :  11,008,606
		DATED            :  May 18, 2021
		INVENTOR(S) :  Wiggler, et al.
		
	It is certified that error appears in the above-identified patent and that said Letters Patent is hereby corrected as shown below:
	
	On the cover page,

	 [*] Notice:	Subject to any disclaimer, the term of this patent is extended or adjusted under 35 USC 154(b) by 544 days

      Delete the phrase “by 544 days” and insert – by 590 days--